In this case the plaintiff in error was convicted in the Criminal Court of Record of Hillsborough County on the second count of an information, in which second count this plaintiff in error was charged, as principal in the second degree, with the crime of armed robbery. The charging part of the information, insofar as this plaintiff in error is concerned, was:
"And Michael C. Jones, late of the County of Hillsborough aforesaid, in the State aforesaid, at the time of the committing of the felony aforesaid, to-wit, on the 19th day of January, in the year of our Lord, one thousand nine hundred thirty-five, with force and arms at and in the County of Hillsborough aforesaid, was then and there unlawfully and feloniously present, and did unlawfully and feloniously aid and abet, counsel, hire and otherwise procure the said William B. Poling to do and commit the said felony, in the manner and form aforesaid, against the form of the statute in such cases made and provided, to the evil example of all others in the like case offending, and against the peace and dignity of the State of Florida."
This is the proper method of charging the offense in the second degree.
It is needless for us to consume either the time or the energy necessary to write a long opinion in this case. The *Page 309 
confession signed and written by the plaintiff in error, and admitted in the court below without objection, when taken in connection with the testimony given by the principal in the first degree who was charged in the same information with that offense and who had pleaded guilty to that charge, was sufficient to convince any reasonable person of the guilt of the accused.
We find no reversible error disclosed by the record. Therefore, the judgment should be affirmed.
It is so ordered.
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.